PER CURIAM:*
The judgment of the district court is affirmed for the reasons given by that court. Appellant presented no evidence that the change in his duties was motivated by racial prejudice and discrimination. He was replaced by a black male and, whether his version of his role in the Shirley Ginn matter be correct or not, no evidence is presented that appellee was not warranted in the view of the matter it took or that its reason for the action in changing appellant’s duties was pretextual.
If the reports of objectionable incidents appellant describes were all accurate, there is no evidence that they were acceptable to appellee or related to any treatment or prejudice against appellant.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.